Memorandum by the Court. People v. Hicks (3 A D 2d 829) is distinguishable. In that ease the People, in effect, conceded that “ the proof may be insufficient to establish that the defendant possessed the eye-dropper with the intent to use it for that purpose [i.e., the administration of narcotic drugs].” Nor was there proof with respect to what instrument or implement the defendant was there charged with possessing. In Micks the evidence also indicated that there was nothing more than a trace of a narcotic in the wad of cotton that was found — insufficient to make a finding that the defendant had possession or control of a narcotic drug. In the instant ease six hypodermic needles and a substantial amount of a solution containing a narcotic drug were found, all located near the couch occupied by the defendants. There was ample proof to sustain a finding of possession and control by the defendants of the narcotic drug and the instruments.